DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of Claims
This action is in reply to the filing of 09/10/2021.
Claims 7 - 9, 11,  and 13 were amended by Applicant.
Claims 1 - 6, 10, 12, and 14 - 17 were cancelled by Applicant.
Claims 7 - 9, 11,  and 13 are currently pending and have been examined.
THIS ACTION IS MADE FINAL.

Response to Arguments
The prior Objections to the claims are withdrawn due to Applicant's arguments and amendments.
The prior 35 USC 112(a) / 112(b) rejections to all claims are  withdrawn due to Applicant's arguments and amendments.
The prior obviousness type Double Patenting Rejection of the claims is withdrawn due to Applicant's arguments and amendments.
With regard to the limitations of (pending) claims 7 - 9 and 13, Applicant argues that the claims as amended are patent eligible under 35 USC 101 because they meet the analysis set forth by the Supreme Court. Remarks 6 - 8. Examiner respectfully disagrees.  The subject claims noted were analyzed using the 2019 PEG guidelines and are still amended claim set will follow below.
As respects 35 USC 101, the claims as a whole amount to a drafting effort designed to monopolize the exception.  The additional limitations when taken individually and in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular (here, unnamed) technological environment. Accordingly, the claim(s) recite an abstract idea. A detailed and formal analysis pursuant to 35 USC 101 as the same applies to the specifics of the amended claim set will follow below. Examiner notes that with regard to amended claim 11, which contains a "wireless communication device", no 35 USC 101 Alice type rejection is made.
Applicant's arguments respecting 35 USC 102 / 103 are moot due in large part to the substantial amending and cancelling of various claims previously analyzed.  Examiner in consideration of Applicant's arguments and amendments has remapped the claims as 
Generally as to obviousness, examiner submits that it is determined on the basis of the evidence as a whole and the relative persuasiveness of the arguments. See In re Oetiker, 977 F.2d 1443, 1445, 24 USPQ2d 1443, 1444 (Fed. Cir. 1992); In re Hedges, 783 F.2d 1038, 1039, 228 USPQ 685,686 (Fed. Cir. 1992); In re Piasecki, 745 F.2d 1468, 1472, 223 USPQ 785,788 (Fed. Cir. 1984); and In re Rinehart, 531 F.2d 1048, 1052, 189 USPQ 143,147 (CCPA 1976). Using this standard,  examiner submits that the burden of presenting a prima facie case of obviousness was successfully established in the prior Office Action of 03/11/2021, and also respecting the pending amended claim set of 09/10/2021 as seen below.
Examiner further recognizes that references cannot be arbitrarily altered or modified, and that there must be some reason why a person having ordinary skill in the relevant art would be motivated to make the proposed modifications. Although the motivation or suggestion to make modifications must be articulated, it is respectfully submitted that there is no requirement that the motivation to make modifications must be expressly articulated within the references themselves. References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures, In re Bozek, 163 USPQ 545 (CCPA 1969).
Examiner also notes that the motivation to combine the applied references is, where appropriate in the below detailed analysis pursuant to 35 USC 103, additionally accompanied by select passages from the respective references which specifically support that particular motivation. It is also respectfully submitted that motivation based on the logic and scientific reasoning of one ordinarily skilled in the art at the time of the invention, which evidence can also support a finding of obviousness, is otherwise provided in the detailed 35 USC 103 analysis of the claim set below.  In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).
Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to a person of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	
Claims 7 - 9, and 13  are rejected pursuant to 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. Note that no 35 USC 101 Alice type rejection is made as to amended claim 11.

Independent claim 7 is directed to a system, which is a statutory category of invention pursuant to 35 USC 101).  (Step 1: YES, the claim falls within a statutory category).
Claim 7  recites:
acquire biometric identification information of the customer;  transmit the same to a payment system(s) chosen by customer; transmit information and a payment amount; perform authentication(s) and payment.   
Several dependent claims either further refine the abstract idea of claim 7, apply generic computer elements as a tool to the abstract idea, generally link the abstract idea to the particular technology of biometric identification regarding purchases, and/or otherwise contain narrowing elements as follows:
acquire authentication information different from the biometric information when the payment amount is equal to or more than a first threshold, and transmit the authentication information and the biometric information to the one of the payment systems which is designated by the customer as the payment destination (claim 8); acquire second authentication information different from the biometric information and the authentication information when the payment amount is more than a second threshold which is more than the first threshold, transmit the second authentication information and the biometric information (claim 9); reading stored  identity information in connection with the payment (claim 13).
The claims recite an abstract idea, which is:
Using identity information to authenticate an individual attempting to make a payment.
The above cited abstract idea under its broadest reasonable interpretation falls into the category of a mental process, which belongs to a grouping of abstract ideas. The said mental process is one of near immediate recognition of an individual's identification. (Step 2A - Prong 1: YES. The claims recite an abstract idea).
The above referenced claim limitations do not integrate the abstract idea into a practical application as those limitations simply apply generic computer components to the recited abstract idea. They otherwise attempt to use a computer as a tool to perform the abstract idea. The  system, processor, and device(s) additional limitations of the independent claim are simply generic computer components being applied as tools as against the abstract idea.
The recitation of a generic computer component(s) in a claim does not necessarily preclude that claim from reciting an abstract idea. The limitations of the above analyzed claim(s) are all recited at a high-level of generality (e.g., a generic computer performing a generic computer function). The claims' additional elements (noted above) do not integrate the articulated abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and those additional elements are also set forth at a high level of generality. 
The claims lack any elements, whether computer related or not,  which are sufficient to amount to significantly more than the above stated abstract idea(s), either separately or as an ordered combination.
The claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additionally claimed elements in the claims do not integrate the abstract idea into a practical application).
The claims lack additional elements which are sufficient to amount to significantly more than the abstract idea (judicial exception), whether considered separately or as an ordered combination. This lack of providing significantly more than the judicial exception is also referred to as a claim lacking an  “inventive concept”. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements consisting here of various pieces of computer hardware amount to no more than mere instructions to perform the judicial exception by applying generic computer(s) / computer components to it. Mere instructions to perform a judicial exception by applying generic computer components to it cannot provide an inventive concept. This Application's lack of providing significantly more than the judicial exception is also referred to as its claims lacking an “inventive concept. See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Additionally, the above noted non-computer related elements do not change the outcome of the analysis, as they all depend from said independents and they simply further limit ways which the abstract idea may be performed.  (Step 2B: NO. The claims do not provide significantly more than the judicial exception).
Claims 7 - 9 and 13  are not patent-eligible pursuant to 35 USC 101. 

Claim Rejections – 35 USC 103


In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
     obviousness or nonobviousness.



Claims 7 and 11 are rejected under 35 USC 103 as being unpatentable over Lin (US20100082444A1) in view of Brown (US20190287110A1, filed on 02/03/2017; the priority date herein is 08/02/2017).

Regarding claim 7:
Lin teaches:
a biometric information acquisition device that acquires biometric information of the customer; and  ("The point of purchase devices may include one or more input devices such as a near field communication device, a camera, a scanner, and a biometric sensor for acquiring the identification information and/or the payment information.", [ABSTRACT])  
a processing device that includes a communication interface to communicate with payment systems, ("The preferences 72 also may govern the selection priority between the communication interfaces 56, 58, 60, 62, 64, 66, 68, and 70. For example, the device 10 may be configured to communicate through the LAN interface 66 whenever a LAN connection is available. In certain embodiments, the preferences 72 may be based on properties of the data to be transferred. For example, a user may specify that purchases involving a large number of articles be communicated only through the WLAN interface 58 or the WAN interface 68. The preferences 72 may be based on a number of factors, including, but not limited to, the currency amount of a sales transaction, the size of the data to be transferred, the type of data, and the security features 74 available for that communication interface.", [091]) and ("The CPU 50 may include a single processor or it may include a plurality of processors.", [079]) and  ("Systems, methods, and devices for conducting sales transactions are provided. Embodiments include handheld, portable, electronic, point of purchase devices configured to acquire identification information from articles to be purchased, to determine a purchase price, and to acquire payment information for the purchase price. The point of purchase devices may include one or more input devices such as a near field communication device, a camera, a scanner, and a biometric sensor for acquiring the identification information and/or the payment information.", [ABSTRACT]);
another communication interface to communicate with the biometric information acquisition device, and ("The point of purchase devices may include one or more input devices such as a near field communication device, a camera, a scanner, and a biometric sensor for acquiring the identification information and/or the payment information.", [ABSTRACT]); 
a processor; wherein the processor is configured to: ("The CPU 50 may include a single processor or it may include a plurality of processors.", [079]);
transmit the biometric information acquired by the biometric information acquisition device ("Systems, methods, and devices for conducting sales transactions are provided. Embodiments include handheld, portable, electronic, point of purchase devices configured to acquire identification information from articles to be purchased, to determine a purchase price, and to acquire payment information for the purchase price. The point of purchase devices may include one or more input devices such as a near field communication device, a camera, a scanner, and a biometric sensor for acquiring the identification information and/or the payment information. In some embodiments, the near field communication device may be detachable from the point of purchase device. The point of purchase devices also may contain communication interfaces, such as a near field communication interface, a local area network interface, a short message service interface, and a personal area network interface, for transmitting the information to an external server.", [ABSTRACT]), the biometric information may be transmitted by a device;
with which the store is contracted; ("The merchant's financial institution 98 may then pass the authorization request along to financial institution 100 associated with the payment information 94. The financial institution 100 may be a bank that maintains the customer's checking account or credit card. In other embodiments, the financial institution 100 may include a credit card company such as American Express or MasterCard. The financial institution 100 may use the payment information 94 received along with the authorization request to authorize the payment. For example, the financial institution 100 may verify that the customer has sufficient funds or credit to pay for the amount due.", [0105]) 
receive payment permissions which are returned from the payment systems in response to the biometric information transmitted by the processing device; ("The present disclosure generally relates to techniques for performing sales transactions using a portable device. In accordance with one disclosed embodiment, a portable electronic device may be capable of completing an entire sales transaction including ringing up articles of merchandise, receiving payment information, and communicating with an external server to receive authorization for payment.", [008]), authorization for payment using a biometric identifier may be had;
transmit a payment amount to one of the payment systems which is designated by the customer as the payment destination.  ("Using the received identification information, the device 10 may determine a payment amount or amount due. In certain embodiments, identification information for multiple articles 92 may be transmitted to the electronic device 10. The electronic device may calculate an amount due, for example, by totaling the price for each article 92. In other embodiments, the device 10 may transmit the identification information to an external server or other electronic device capable of calculating the amount due. In these embodiments, the external device may perform the calculation and then transmit the calculated amount due to the electronic device 10.", [0100]).
Lin does not expressly disclose, but Brown teaches:
to receive customer's designation of a payment destination from among the payment systems which returned payment permissions; and ("In some embodiments, the one or more payment entities are determined by receiving, from an e-commerce platform, a request to complete a transaction, the request comprising identifying information and a transaction amount, authenticating a user utilizing the identifying information, accessing one or more payment entities using the authenticated user identifying information to identify payment options, each payment option having an associated payment method, billing address, and shipping address, providing, for display, a descriptor associated with each of a portion of the identified payment options, and receiving an indication of a selection of at least one payment option.", [014]).
to a plurality of payment systems of card companies ("Embodiments herein describe a process for completing transactions, such as purchasing good or services, making donations, or transferring money via, for example, an e-commerce platform, either on a mobile device, a desktop computer, or the like. After authentication of a device (e.g., via a two-factor authentication process, and in some cases, of the user (e.g., using biometric data), a system disclosed herein may provide the authenticated information to each of a plurality of payment entities (e.g., credit card companies, banks, payment processors, or the like) which, with the authenticated identification information, can perform a reverse look-up process to identify potential payment options.", [007]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Lin to incorporate the teachings of Brown because the system set forth in Lin would increase its versatility by being able to use a multitude of payment / card company payment services, wherein the customer could then chose the appropriate selection of payment services as done in Brown.  ("Providing payment options to a user for mobile and online transactions are of increasing importance to e-commerce since the payment and checkout is often the most time-consuming and inconvenient part of making purchases online.", [003] of Brown.).
Regarding claim 11:
The combination of Lin and Brown disclose the limitations of claim 7:
Lin further teaches:
further comprising a near field wireless communication device that reads credit card information held by a customer present within a predetermined distance range from the register system, wherein the credit card information includes company identification information which is information identifying payment systems, and wherein the processor is further configured to transmit the biometric information to all the payment systems identified by the company identification information included in the credit card information read by the near field wireless communication device.  ("The device 10 may further include a near field communication (NFC) device 44. The NFC device 44 may be located within the enclosure 12, and a mark or symbol on the exterior of the enclosure 12 may identify its location within the enclosure 12. The NFC device 44 may allow for close range communication at relatively low data rates (424 kb/s), and may comply with standards such as ISO 18092 or ISO 21481, or it may allow for close range communication at relatively high data rates (560 Mbps), and may comply with the TransferJet® protocol. In certain embodiments, the communication may occur within a range of approximately 2 to 4 cm. The close range communication with the NFC device 44 may take place via magnetic field induction, allowing the NFC device 44 to communicate with other NFC devices or to retrieve information from tags having radio frequency identification (RFID) circuitry. As discussed below, the NFC device 44 may provide a manner of acquiring merchandise information, acquiring payment information, and communicating with an external server.", [073]).


Claims 8, 9, and 13 are rejected under 35 USC 103 as being unpatentable over Lin (US20100082444A1) in view of Brown (US20190287110A1, filed on 02/03/2017; the priority date to this application is 08/02/2017), and in further view of Novack  (US20160335617).

Regarding claim 8:
The combination of Lin and Brown disclose the limitations of claim 7:
The combination of Lin and Brown does not expressly disclose, but Novack teaches:
acquire authentication information different from the biometric information when the payment amount is equal to or more than a first threshold, and transmit the authentication information and the biometric information to the one of the payment  systems which is designated by the customer as the payment destination.  ("A user can request enrollment into the system and provides one or more biometric identifiers, personal information, and one or more financial instruments that can be used for purchases.", [006]) and ("In one embodiment, purchases can be made by a user using one or more biometric identifiers as a primary authentication and one or more additional authentication factors. The biometric identifiers and the additional authentication factors are associated with a user and the user's financial instrument, such as a credit card.", [012])  and ("In one embodiment, an indication is received by the AP server from the POS device indicating that the user is attempting to make a purchase for an amount (e.g., dollar amount) above a threshold. In response, the AP server transmits a request to the POS device to request additional authentication from a user. Additional authentication from the user is transmitted by the POS device to the AP server which then determines if the additional authentication is valid. In response to determining that the additional authentication is valid, the AP server transmits authorization for the purchase amount above the threshold.", [005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Lin to incorporate the teachings of Novack because the system set forth in that combination would increase its security by requiring an additional identifiers when a purchase exceeded a certain amount(s) as done in Novack. See [005] and 006] of Novack  ("A user can request enrollment into the system and provides one or more biometric identifiers, personal information, and one or more financial instruments that can be used for purchases.", [006] and ("In one embodiment, an indication is received by the AP server from the POS device indicating that the user is attempting to make a purchase for an amount (e.g., dollar amount) above a threshold. In response, the AP server transmits a request to the POS device to request additional authentication from a user. Additional authentication from the user is transmitted by the POS device to the AP server which then determines if the additional authentication is valid. In response to determining that the additional authentication is valid, the AP server transmits authorization for the purchase amount above the threshold.", [005]).
Regarding claim 9:
The combination of Lin and Brown disclose the limitations of claim 8:
The combination of Lin and Brown does not expressly disclose, but Novack teaches:
acquire second authentication information different from the biometric information and the authentication information when the payment amount is more than a second threshold which is more than the first threshold, and transmit the second authentication information and the biometric information to the one of the payment systems which is designated by the customer as the payment destination.  ("Since the accuracy of biometric identification can vary, in one embodiment, additional authentication may be required from a user for a purchase amount above a threshold. For example, any purchase under a specific dollar amount (e.g., $100) may be automatically authorized by POS device 102. For purchases above a threshold amount, in one embodiment, POS device 102 notifies AP server 106 of an attempted purchase above a threshold amount.", [034]) and ("If AP server 106 determines that the user is permitted to make purchases above a threshold, the method proceeds to step 320 in which AP server 106 transmits a request to POS device 102 to request additional authentication from the user.", [035]), a first threshold for purchases (0.0  to 100 dollars) is exceeded by a second threshold (over a $100), and additional identification is requested. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Lin to incorporate the teachings of Novack because the system set forth in that combination would increase its security by requiring an additional identifiers when a purchase exceeded a certain amount(s) as done in Novack. See [005] and 006] of Novack  ("A user can request enrollment into the system and provides one or more biometric identifiers, personal information, and one or more financial instruments that can be used for purchases.", [006] and ("In one embodiment, an indication is received by the AP server from the POS device indicating that the user is attempting to make a purchase for an amount (e.g., dollar amount) above a threshold. In response, the AP server transmits a request to the POS device to request additional authentication from a user. Additional authentication from the user is transmitted by the POS device to the AP server which then determines if the additional authentication is valid. In response to determining that the additional authentication is valid, the AP server transmits authorization for the purchase amount above the threshold.", [005]).
Regarding claim 13:
The combination of Lin and Brown disclose the limitations of claim 7:
Lin further teaches:
an [[ID]] identification reader that reads identification information of a credit card present within a predetermined distance from the register system ("For example, a NFC device may be used to scan an article of merchandise and a camera may be used to receive credit card information. The handheld electronic device may communicate with an internal memory and/or an external server to acquire price information and payment authorization through a selected communication channel, such as a wide area network (WAN), local area network (LAN), personal area network (PAN), or near field communication channel. The electronic device may display a notification authorizing the sales transaction.", [063]).
and a database in which information for identifying a payment system is registered in association with identification information of a credit card that the payment system provides, ("For example, the biometric sensor 45 may be used in conjunction with a smartcard to verify the identity of a consumer. In another example, the biometric sensor 45 may be used to identify a customer and obtain payment information for that customer by accessing a database of stored customer information. The database may be maintained by the merchant or by a third party service provider.", [074]).
The combination of Lin and Brown does not expressly disclose, but Novack teaches:
wherein the processor is further configured to transmit identification information of a credit card registered in the database among the  identification information of the credit cards read by the identification reader  to the payment system identified by the information registered in the database in association with transmitting identification information of the credit card, together with the biometric information, at a timing when the biometric information is acquired by the biometric information acquisition device.  Examiner utilizes  BRI to interpret this limitation to include in its meaning that bio and other identification information may be transmitted regarding the purchase. ("A user can request enrollment into the system and provides one or more biometric identifiers, personal information, and one or more financial instruments that can be used for purchases.", [006]) and ("In one embodiment, purchases can be made by a user using one or more biometric identifiers as a primary authentication and one or more additional authentication factors. The biometric identifiers and the additional authentication factors are associated with a user and the user's financial instrument, such as a credit card.", [012])  and ("In one embodiment, an indication is received by the AP server from the POS device indicating that the user is attempting to make a purchase for an amount (e.g., dollar amount) above a threshold. In response, the AP server transmits a request to the POS device to request additional authentication from a user. Additional authentication from the user is transmitted by the POS device to the AP server which then determines if the additional authentication is valid. In response to determining that the additional authentication is valid, the AP server transmits authorization for the purchase amount above the threshold.", [005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Lin to incorporate the teachings of Novack because the system set forth in that combination would increase its security by requiring an additional identifiers when a purchase exceeded a certain amount(s) as done in Novack. See [005] and 006] of Novack  ("A user can request enrollment into the system and provides one or more biometric identifiers, personal information, and one or more financial instruments that can be used for purchases.", [006] and ("In one embodiment, an indication is received by the AP server from the POS device indicating that the user is attempting to make a purchase for an amount (e.g., dollar amount) above a threshold. In response, the AP server transmits a request to the POS device to request additional authentication from a user. Additional authentication from the user is transmitted by the POS device to the AP server which then determines if the additional authentication is valid. In response to determining that the additional authentication is valid, the AP server transmits authorization for the purchase amount above the threshold.", [005]).

Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Cases cited but not relied upon are:
Pitroda (US9870559B2) - Methods and systems are provided for supporting electronic transactions, including transactions that are provided with per-user, per-device and per-domain security across domains of multiple service providers. 
Robinson (US20030061172A1) - The present invention is a system and method of biometric-based identity verification for authorizing financial transactions between a consumer and a merchant, said system comprising distributed processing to facilitate biometric matching and various types of financial transactions to facilitate said system's integration into current financial networks. System users register at least one biometric identifier, personal and/or business identity-verifying data, and financial account information. A user presents a biometric sample obtained from the user's person and the user's system ID number to conduct financial transactions. This data is used to authenticate the user's identity and authorize transfer of funds from the user's registered financial account to the designated recipient's account by matching the presented transaction biometric with at least one registered biometric template and without the use of a man-made financial account token or identity token.
Weiss (US20120240195A1) - Embodiments of the invention generally relate to apparatus, systems and methods for authentication, in particular, apparatus, systems and methods for authenticating an entity for computer and/or network security, secure authorization of a payment or for funds transfer and for selectively granting privileges and providing other services in response to such authentications. In addition, embodiments of the invention relate generally to apparatus, systems and methods for the communication of information between a mobile user-device and a point-of-sale device to securely provide authorization for a financial transaction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850.  The examiner can normally be reached, M - F, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Anderson can be reached at (571) 270 - 0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have  any questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.



/MATTHEW COBB/            Examiner, Art Unit 3698

/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694